                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

OLIVER LAMONT JORDAN,                                                  PLAINTIFF
ADC #657892

V.                        CASE NO. 4:18-CV-879-JM-BD

PULASKI COUNTY DETENTION FACILITY, et al.                           DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 13th day of March, 2019.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
